340 S.W.3d 606 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Robert GIANCOLA, Defendant/Appellant.
No. ED 94154.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2011.
John D. Rupp, Jr., Potosi, MO, For Plaintiff/Respondent.
Margaret M. Johnston, Columbia, MO, For Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.
PER CURIAM.

ORDER
Robert Giancola (Appellant) appeals from the trial court's judgment and sentence entered upon a jury verdict finding him guilty of the Class B misdemeanor of driving while intoxicated, Section 577.010,[1] and the Class C misdemeanor of failure to provide proof of insurance. Section 303.025. We have reviewed the briefs of the parties and the record on appeal and conclude that there was sufficient evidence from which a reasonable juror might have found Appellant guilty beyond a reasonable doubt, State v. Dulany, 781 S.W.2d 52, 55 (Mo.banc 1989), and the verdictdirecting instruction contained each element of the offense charged and required the jury to find every fact necessary to constitute essential elements of offense charged. State v. Ward, 745 S.W.2d 666, 670 (Mo.banc 1988). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2006.